   Case 2:21-cv-00733-JAK-E Document 12 Filed 04/28/21 Page 1 of 2 Page ID #:114

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV21-00733 JAK (Ex)                                           Date   April 28, 2021
 Title       Michael B. Stoker v. Andrew R. Wheeler, et al.




 Present: The Honorable           JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   T. Jackson                                              Not Reported
                  Deputy Clerk                                      Court Reporter / Recorder
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                    Not Present                                             Not Present


 Proceedings:            (IN CHAMBERS) ORDER RE NOTICE OF SUBSTITUTION (DKT. 8);

                         OBJECTIONS TO NOTICE OF SUBSTITUTION (DKTS. 9, 10)

On January 27, 2021, Plaintiff Michael B. Stoker (“Stoker”) brought this action against Andrew R.
Wheeler, Douglas Benevento, Ryan Jackson and Corry Schiermeyer (“Defendants”). Dkt. 1 (the
“Complaint”). The Complaint advances a single cause of action for defamation. The allegedly
defamatory statements are those made by Defendants following Stoker's termination from the
Environmental Protection Agency (“EPA”).

On April 20, 2021, the United States filed a notice of substitution pursuant to 28 U.S.C. § 2679(d). Dkt.
8. That notice included a certification by Assistant United States Attorney David M. Harris, acting on
behalf of the Attorney General of the United States pursuant to 28 C.F.R. § 15.4. Id. at 3. It states that
Defendants acted within the scope of their employment in making the alleged statements. Id. This
certification, if accepted, “transforms an action against an individual federal employee into one against
the United States” under the Federal Tort Claims Act. Saleh v. Bush, 848 F.3d 880, 888 (9th Cir. 2017)
(quoting Hui v Castaneda, 559 U.S. 799, 810 (2010)). If this occurred, it could be dispositive of the
claim, because a cause of action for defamation is not exempt from government immunity pursuant to
the Federal Tort Claims Act. 28 U.S.C. § 2680(h). See In re Sealed Case, 131 F.3d 208, 213 (D.C. Cir.
1997) (“In the class of cases... in which the United States, if substituted, would be immune, certification
is tantamount to a final judgment against the plaintiff.”) (internal parentheses omitted).

On April 22 and 23, 2021, Plaintiff filed objections to the Notification of Substitution. Dkts. 9, 10. These
included two procedural objections to the Harris Certification. First, he contends that the certification is
ineffective, because 28 U.S.C. § 2679(d) requires the Attorney General to make this determination.
This position lacks force, because the Attorney General is statutorily empowered to delegate this
authority, 28 U.S.C. § 510, and has done so through 28 C.F.R. § 15.4. Second, Plaintiff contends that
the Harris Certification does not provide the basis for its conclusions. This position is also
unpersuasive, because the process of certification does not impose any initial burden on the
Government. Rather, the certification decision is “conclusive unless challenged,” and the party seeking
review “bears the burden of presenting evidence and disproving the Attorney General's decision to
grant or deny scope of employment certification by a preponderance of the evidence.” Green v. Hall, 8
F.3d 695, 698 (9th Cir. 1993). Finally, Plaintiff argues that the substance of the decision reflected in the
Harris Certification is in error.
                                                                                                 Page 1 of 2
   Case 2:21-cv-00733-JAK-E Document 12 Filed 04/28/21 Page 2 of 2 Page ID #:115

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.    LA CV21-00733 JAK (Ex)                                            Date        April 28, 2021
 Title       Michael B. Stoker v. Andrew R. Wheeler, et al.


The scope of employment certification is subject to de novo judicial review. Gutierrez de Martinez v.
Lamagno, 515 U.S 417, 436-37 (1995); Pelletier v. Fed. Home Loan Bank of S.F., 968 F.2d 865, 875
(9th Cir. 1992). To facilitate this review and to determine whether further proceedings are warranted in
this action, the following schedule is adopted: On or before May 11, 2021, Plaintiff shall file a brief, not
to exceed ten pages, stating the basis for the position that Defendants were not acting within the scope
of their employment when the alleged statements were made. Plaintiff shall also present any evidence
to support his position. On or before May 18, 2021, the Government shall file any response, not to
exceed ten pages, together with any corresponding evidence. Upon the completion of this briefing, it
will be determined whether a hearing is necessary or if the matter will be taken under submission. A
ruling on Plaintiff’s request for discovery, Dkt. 10 at 3, is deferred until the aforementioned briefing is
completed and reviewed.


IT IS SO ORDERED.




                                                                                                     :

                                                            Initials of Preparer      TJ




                                                                                                         Page 2 of 2
